Citation Nr: 1725687	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  99-22 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected opiate dependence prior to November 21, 1997.

2. Entitlement to an initial rating in excess of 30 percent for service-connected pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence, from November 21, 1997, to November 14, 2014.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 1998 and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As discussed in the Board's prior remands, this matter came before the Board in February 2002, February 2004 and January 2005.  In March 2007, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision, vacating  the Board's January 2005 decision and remanding the issues to the Board for further development.  In December 2007, the Board issued a remand in compliance with the Court's decision.  In May 2016, the matter returned to the Board again, at which time it was again remanded for issuance of a supplemental statement of the case and consideration of extraschedular entitlement to TDIU.  With the exception of the claim of entitlement to TDIU, the Board is satisfied that the ordered development has been undertaken and the matter appropriately ripe for consideration at this time.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From December 12, 1996, to November 21, 1997, the Veteran's opiate dependence has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication

2. From November 21, 1997, to November 14, 2014, the Veteran's pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence, has been manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication


CONCLUSIONS OF LAW

1. From December 12, 1996, to November 21, 1997, the criteria for a 30 percent rating for service-connected opiate dependence have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.130, Diagnostic Code 9326 (2016).

2. From November 21, 1997, to November 14, 2014, the criteria for a rating in excess of 30 percent for service-connected pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.130, Diagnostic Code 9326  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in April and June 2010.  Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, Social Security Administration (SSA) records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Ratings

The Veteran is presently service connected for opiate dependence from December 9, 1996 to November 21, 1997, with a noncompensable rating.  From November 21, 1997, to November 14, 2014, the Veteran is service connected for pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence, at 30 percent disabling.  He contends he is entitled to increased disability ratings for both.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's various opiate dependency and psychiatric disabilities, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's initial opiate dependency is rated under Diagnostic Code 9326, which compensates for substance/medication induced major or mild neurocognitive disorder.  The Veteran's subsequently rated pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence is rated under Diagnostic Code 9434, which compensates for major depressive disorder.  Both codes are assessed under 38 C.F.R. § 4.130, which provides the General Rating Formula for Mental Disorders.  

Under the applicable rating formula, a noncompensable rating is assigned when a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130 (2016).

A 30 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id.

A 50 percent rating is warranted when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126(a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF Score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)." A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).

The Board observes that VA treatment records from 1994 document a history of opioid dependency, although no subsequent treatment within one year of the date of initial service connection is of record.  A Social Security Administration Record from September 1995 indicates that the Veteran had mental impairment and depression as early as May 1991, with marked restriction in his social functioning and concentration, persistence, and pace.  

The Veteran was first provided a VA mental disorders examination in May 1998.  At that time the Veteran presented as positive for confusion, depression, attention deficit disorder, and blackouts, which he blamed on the medication he was given at a VA medical center (VAMC).  He reported his last full time employment being in May of 1991, which he stated he left because he could not keep up physically.  The Veteran reported that he had self-diagnosed his attention deficit disorder.  He reported opiate use, and being hospitalized multiple times at the Dayton VAMC in order to "dry [him] out."  He reported using fentanyl patches to control his pain.  He reported mood swings and depression, which he attributed to his medications.  He also reported five or six hospitalizations for psychiatric reasons between 1991 and 1995. He denied obtaining opiates on the street.  He arrived at his appointment a half an hour late.  No evidence of psychotic thought, mood or perceptual disorder was noted.  Sensorium and memory was intact.  His mood was testy and irritable, but not terribly depressed.  He expressed discouragement over not being able to hold down employment.  He denied suicidal or homicidal ideation.  Judgment and insight were only fair.  The examiner diagnosed opiate dependence, secondary to chronic pain and his legitimately prescribed medications; attention deficit disorder by history (not diagnosed by a physician); and probable mixed personality disorder.  The examiner found his symptoms to be in the moderate range with a GAF score of 55.  The examiner stated that he has difficulty with occupational function, as well as quite a few conflicts with peers and medical providers.  The examiner found him competent to manage funds.  The examiner stated that the Veteran seemed to be holding on to his injuries as a basis for his continued difficulties and that that was probably due to his personality disorder or character structure, rather than an actual service-induced psychiatric problem.  The opiate dependency was legitimately linked to his legally prescribed medication, given for his service-connected conditions.  

A letter from the Veteran's private physician, Dr. B. L., received in August 1999, indicates that the Veteran had been diagnosed with mood disorder due to chronic back and leg pain, opioid dependence due to chronic back and leg pain, attention deficit hyperactivity disorder, and probable posttraumatic stress disorder.  The physician stated that his symptoms included severe chronic pain, intrusive reflections and nightmares about his service-connected injury, affect flooding, motor activity, impulsivity, inattentiveness, and distractibility.  He stated that that his opiate dependence aggravates his depression, though they were necessary to control the extreme pain caused by his physical impairments.  The opiates decreased the Veteran's motivation and contributed to his feelings of being disabled.  The examiner stated that his physical impairments, depression, and opiate dependence rendered him unemployable.  

The Veteran was again provided a VA evaluation in October 2000, specifically a neuropsychological assessment.  At that time, he appeared older than his age.  He was alert with good ambulation.  No fine or gross motor impairments were apparent.  Dress was casual.  Personal hygiene was good.  Speech mechanisms were within normal limits.  Occasionally he was vague and rambling in response to a question, although the examiner stated it appeared to be manipulative. Cognition was concrete.  He was oriented to time, place and person.  Memory was good.  He had a moderate range of affect.  Judgment was intact.  Insight into functional levels was poor.  He denied hallucinations or delusions.  He made no statements of imminent intent to harm himself or others.  His capacity for processing material was below average.  A decline in functional intellectual levels was not found.  The examiner stated that given his academic, vocational and medical histories, the data indicated intact functions.  No neuropsychological diagnosis was given, although the examiner noted that there was a confound of medications and admitted drug abuse, which could affect his functioning.  

A March 2001 addendum to the October 2000 evaluation stated that the Veteran's clinical picture was equivocal and inconsistent.  He appeared to present himself differently to different evaluators, at times presenting as psychotic, at other time presenting as depressed, at other times clear.  He was usually angry.  The examiner stated that he could not support the private physician's diagnosis of depression, however, theoretically, misuse of opioids could potentially aggravate an existing depressive disorder.  The examiner stated that the lack of a neuropsychological diagnosis was not inconsistent with a pain disorder associated with both psychological factors and a general medical condition, as that merely ruled out the presence of cognitive impairment.  However, the examiner did find it to imply that presentation may be more functionally based rather than organic in nature.  Specifically, the Veteran was likely to exaggerate responses for the purpose of obtaining external rewards.  However, the examiner could not determine the relative weight of those problems on the Veteran's clinical presentation.  

A March 2003 VA examination recorded the Veteran as having a history of very erratic engagement in mental health treatment with vast differences of opinion as to his diagnosis.  His behavior, by history, included agitation (particularly when frustrated in his attempts to get prescriptions for his desired medications), verbal overproduction, rambling speech, and hyperactivity disorder.  He reported not working since 1991, although he admitted to fixing things on the side.  He reported having difficulty staying mentally focused while on opioids.  He had unremarkable grooming and hygiene.  Speech was clearly articulated, with normal rate and amplitude, mildly pressured.  Thoughts were poorly organized.  Though content touched on paranoid.  He was euthymic and did not report significant anxiety.  Cognition was within the realm of that described in the October 2010 neuropsychological examination, which is to say, intact.  Diagnostic uncertainty was due to deliberate distortion on the part of the Veteran.  Conflict with primarily psychiatric providers over controlled substances reflected addiction, as well as personality problems.  The examiner diagnosed opioid dependence, in partial remission, and malingering.  He also diagnosed personality disorder, to which he attributed the Veteran's disorganized speech, paranoia, recurrent pattern of conflict, and recurrent pattern of deliberate deception.  A GAF score of 45 was assigned, indicating serious symptoms.  The examiner stated that the Veteran's case would be worth revisiting, if the Veteran could sustain at least one year of abstinence from controlled substances, to include those prescribed by his doctors.  

In March 2009, the Veteran was again afforded a VA examination by a psychologist.  The examination consisted of four hours of clinical interview in February of that year and computerized administration of the Minnesota Multiphasic Personality Inventory-2 test in March.  The examiner noted the Veteran's often conflicted diagnostic history.   He presented as dressed appropriately with good grooming and hygiene.  He was attentive but guarded.  He was alert to person, place, time, and circumstance.  No psychomotor or agitation or retardation was noted.  No gross or fine motor abnormalities were noted.  Speech was spontaneous, clear, and articulate, with normal rhythm and volume.  Thought process was disorganized.  He denied suicidal or homicidal ideation.  Affect was stable.  Memory appeared intact.  The Veteran denied any hospitalizations since his previous VA examination, with continuing outpatient care in the prior six months.  Treatment primarily consisted of pain management.  The Veteran presented as evasive in answering questions.  Speech was pressured, highly tangential, and circumstantial, requiring frequent redirection.  He reported being depressed since the 1980's with occasional periods where his depression would wane.  He refused to answer questions regarding periods of remission.  He reported not trusting others.  He denied having a social life.  He reported a solid marriage, and good but distant relationships with his two brothers and sister.  He thought his relationship with his children was good.  Leisure pursuits included fixing tractors and cars, although he found it difficult due to pain.  He reported doing household chores.  He admitted to smoking marijuana, but said he stopped several months earlier due to a contract with the pain doctor.  He also admitted to methamphetamine use, but stated it had been at least a year since he last used it.  

The examiner noted a history of obtaining opioids on the streets or from friends if he could not get them from his doctor.  He reported earlier anger issues, which also contributed to his leaving employment, although he continued to insist that his inability to maintain employment was due to his physical limitations.  He reported trouble sleeping at night, which he attributed to worry.  He described his mood as "bland" and "on-guard."  No other complaints of psychiatric symptoms were given. He denied any history of panic attacks and auditory or visual hallucinations.   Of note, when provided with a structured interview, the Veteran was suddenly able to endorse nearly all of the symptoms for all of the disorders discussed, leading the examiner to conclude that his credibility was highly suspect.  The examiner determined that this was highly suggestive of malingering for reasons of compensation seeking.  He denied any history of panic attacks and auditory or visual hallucinations.   The Veteran described his opioid use as "like any other limiting factor." And reported at least one incident of being charged with disorderly conduct between 1996 and 1998 while on opioids.  The examiner diagnosed pain disorder, opioid dependence (sustained in partial remission), malingering, and personality disorder (not otherwise specified, with Cluster B antisocial, narcissistic, and borderline traits).  A GAF score of 51 was given, indicating moderate symptoms.  The examiner declined to give an opinion on the Veteran's occupational and social functioning, deferring the a subsequent psychiatric evaluation.  

In July 2009, the Veteran was afforded a psychiatric evaluation.  The examiner noted the Veteran's extensive psychiatric and psychological diagnostic history.  The Veteran presented as well groomed, alert, cooperative, and pleasant throughout the exam.  Speech was normal.  He presented only mild circumstantiality.  Speech was normal in rate, rhythm and tone.  Mood was anxious.  Affect was appropriate.  Though process was logical and coherent.  He denied delusions, hallucinations, paranoia, and suicidal/homicidal ideations.  Hygiene was good.  He was able to handle basic activities of daily living.  Concentration was good.  He denied obsessive and ritualistic behavior.  He denied panic attacks, but had increased anxiety.  He reported some problems with sleep, but stated that he gets sufficient rest overall.  He reported getting along well with his wife and children.  He also reported engaging in work around the house, such as mowing the yard, fixing things, and chores.  He reported going to church.  He reported engaging in social activities with friends and neighbors.  He reported going shopping, although he only went at night due to anxiety regarding crowds of people.  He was able to drive.  He reported enjoying playing videogames occasionally with some neighbors several times per week.  When specifically asked to describe his mental health symptoms, he stated that he worries a lot.  He denied significant depressive symptoms, hopelessness, or worthlessness.  He reported no longer getting medication off the street.  The examiner confirmed the diagnoses of personality disorder (not otherwise specified), pain disorder, opiate dependence (in partial sustained remission) and malingering.  The examiner stated that the Veteran's mental disorder signs and symptoms are transient or mild, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that the Veteran seemed preoccupied with pain symptoms and focused on remaining on narcotic medications.  The examiner attributed his symptoms if irritability, anxiety, affective instability, anger, and paranoia to his personality disorder.  

In June 2012, the Veteran was again provided with a VA mental disorders evaluation.  The examiner diagnosed pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence.  A GAF score of 55 was assigned, indicating moderate symptoms.  The examiner stated that the Veteran's psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported living with his wife.  He also reported having three children, all young adults, and two brothers and a sister.  Symptoms included depressed mood, anxiety, and chronic sleep impairment.  He denied suicidal or homicidal ideation.  He was capable of managing his financial affairs.  The examiner stated that he did not show any signs of mental illness, and that he had stopped taking his medications from the mental health clinic.  He was fixated on pain medication.  The examiner stated that his mental health symptoms were at least as likely as not related to his service-connected disabilities, including opiate dependence.  

On November 14, 2014, the Veteran was again provided with a VA examination.  At that point in time, the examiner noted total occupational and social impairment due to depression, anxiety, chronic sleep impairment, mild memory loss, flattened affect, and disturbances of motivation and mood.  He did not have inappropriate behaviors.  The examiner stated that at that time, his service-connected disabilities and mental disorders rendered him unable to secure and maintain substantially gainful employment, including physical and sedentary employment.  

In light of the above, the Board finds that for all periods on appeal (December 12, 1996, to November 14, 2014), the Veteran's opioid dependence, and pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence, should be rated as 30 percent disabling.  In reaching this conclusion, the Board notes a history of depressed mood, anxiety, and chronic sleep impairment, which has been attributed to his opioid dependence.  Further, evidence suggests that the Veteran has sought out treatment, and been prescribed medication for treatment of his symptoms, although he has not been consistent in his treatment.  There is evidence of occupational and social impairment with occasional decrease in work efficiency.  As such, the Board finds that a 30 percent rating is appropriate for all periods on appeal.

The Board has considered whether a higher rating is warranted but finds that it is not.  Although the Veteran has presented, on multiple occasions with an array of psychiatric symptoms, the consistent opinion across all examination reports and medical opinions is that the Veteran is prone to engaging in malingering in an attempt to increase his benefits from VA.  Therefore, with the exception of his anxiety, depression, and sleep impairment, which multiple examiners have attributed to his service-connected disabilities, his remaining symptoms cannot be consistently attributed to either his pain disorder, depression, or his opiate dependence.  For example, the March 2003 examiner stated that the Veteran engaged in deliberate distortion if his symptoms for clear reasons.  In March 2009, he was unable to produce a consistent list of his symptoms, until he was engaged in structured questioning, at which time he began to endorse nearly every symptom for psychiatric disorders, as they were suggested to him.  Further, between his March 2009 and July 2009 examination, his symptoms improved dramatically.  The Board also notes that his more severe symptoms have been consistently attributed to his non-service-connected personality disorder.  There has been no evidence of consistent flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; memory impairment; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining social relationships.  

The Board further finds that, although his service-connected pain disorder, depression, and opiate dependence have resulted in issues with thinking and mood, and possibly judgment, there is no evidence of deficiencies in "most areas," to include work, school, and family.  He is married and maintains a good relationship with his wife, children and siblings.  He engages in work around the house and hobbies such as playing video games with the neighbors.  He attends church.  Further, he has consistently attributed his inability to maintain employment to his pain, and not to his psychiatric disabilities.  To the extent that he has engaged in some verbal altercations with others, that has been consistently attributed to his personality disorder, and the not the service-connected disorders on appeal.  

Finally, the Board observes that there is no evidence, prior to November 14, 2014, that the Veteran suffers from total occupational and social impairment.  There is no evidence of gross impairment in thought processes or communication; he has consistently denied delusions or hallucinations.  There has been no evidence of grossly inappropriate behavior.  He has denied suicidal or homicidal ideation.  He is consistently able to perform activities of daily living, and has been found competent to manage funds.  He engages in good hygiene.  He has never been noted to be disoriented to person, place or time, and there is no evidence of gross memory loss as to such things as his own name, names of close relative, or his own occupation.  

In sum, affording the Veteran the full benefit of the doubt, the Board finds that his opiate dependency prior to November 21, 2014, should be granted a 30 percent disability rating.  However, a rating in excess of 30 percent for service-connected pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence, from November 21, 1997, to November 14, 2014, should be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

A 30 percent rating for service-connected opiate dependence, prior to November 21, 1997, is granted.

A rating in excess of 30 percent for service-connected pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence, from November 21, 1997, to November 14, 2014, is denied.


REMAND

A remand by the Board imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  The Board errs as a matter of law if it fails to ensure complete compliance with its own orders.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In its prior remand, the Board noted that the grant of a total disability rating for a particular disability does not in all cases render consideration of TDIU moot. Rather, the United States Court of Appeals for Veterans Claims (Court) has held that that a grant of TDIU may satisfy the "disability rated as total requirement" for purposes of establishing entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  Specifically, SMC may be awarded when  the Veteran has a 100 percent disability rating for a single disability (in the present case,  the Veteran has a 100 percent rating for pain disorder associated with both psychological factors and a general medical condition, with major depressive disorder and generalized anxiety disorder and opiate dependence, effective November 14, 2014), and VA finds that TDIU is warranted based on a service-connected disability/disabilities other than the disability that is rated at 100 percent, which would then satisfy the second requirement of an additional disability or disabilities of 60 percent or greater.  See Buie v. Shinseki, 24 Vet. App 242, 250 (2011); Bradley, 22 Vet. App. at 294.  

In light of the above, the Board specifically stated that the issue of schedular and/or extraschedular TDIU based on any or all of the Veteran's various service-connected disabilities, must be considered for all periods on appeal, not just the prior to the grant of 100 percent in November 2014.  In February 2017, the issue was forwarded to the Director of Compensation Service for extraschedular TDIU consideration.  However, that opinion only addressed the period prior to November 2014, which implies that the Director only considered the Veteran's psychiatric disability/opioid dependence, and did not individually consider his various other physical disabilities.  At no point was the possibility of a TDIU for any or all of his physical disabilities considered after November 14, 2014.  This is particularly confusing as the Director explicitly stated that the record shows the Veteran reported leaving full-time employment due to physical conditions.  Therefore, on remand, the RO must forward the file to the Director of Compensation Service for consideration of entitlement to TDIU based on each individual diagnosed disability, and for all periods on appeal, including the period after November 14, 2014.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the Director of Compensation Service for consideration of whether an extraschedular rating on the basis of TDIU is warranted for all periods on appeal.  The Director is requested to consider whether an extraschedular rating on the basis of TDIU is warranted for any and all service-connected disabilities.  Specifically, the Director should address each disability separately, as well as combined, for all periods on appeal.  The Director is reminded that such consideration must include consideration of the Veteran's postoperative residuals of a left femur fracture with left hip strain, donor site, iliac crest for bone surgery, mechanical low back strain with spondylosis of the lumbar spine, and surgical scars of the left thigh, for the period after November 14, 2014.

2. Thereafter, readjudicate the issue of entitlement to TDIU on an extraschedular basis as appropriate for the entire period on appeal, including the period after November 14, 2014.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


